                 Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
                       Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375


                                                       March 24, 2020


         VIA ECF
         Honorable Judge Stewart D. Aaron.
         United States Magistrate District Judge
         Southern District of New York
         500 Pearl Street                                                                 3/25/2020
         New York, NY 10007


         Re:     Jon R. Morgan v. Crutchfield New Media, LLC., Case No. 1:19-cv-11724-JPO-SDA


         To the Hon. Judge Aaron,


                 We represent Plaintiff Jon R. Morgan (“Plaintiff”) in the above-referenced action.
         Pursuant to Rule 1(A) of Your Honor’s Individual Practices, we write jointly with Defense
         counsel. In light of the current COVID-19 pandemic, the undersigned respectfully requests that
         the Court stay all deadlines and conferences including the Initial Conference currently scheduled
         April 7, 2020 for 30 days, from April 7, 2020 to May 7, 2020. Defense counsel is proposing an
         extension greater than 30 days. The parties thank the Court for its attention on this matter.

The Court has considered the letters filed at ECF Nos. 20
and 21. The parties' request to stay is DENIED WITHOUT          Respectfully submitted,
PREJUDICE. The Court will proceed with the previously
scheduled telephonic initial conference on April 7, 2020
and will discuss during the call the deadlines for discovery.   /s/ Jonathan Shalom
SO ORDERED.                                                     Jonathan Shalom, Esq.
Dated: March 25, 2020                                           Attorneys for Plaintiff
